DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-13, 15, 17-24 are allowed. As to claims 1, 10 and 19, references Mathiaszyk, Lee, Theis and Yanwei have been made of record as teaching A method for picture generation, applied to user equipment, the method comprising: obtaining a source portrait picture displaying a target object; cropping the source portrait picture to obtain a face region picture corresponding to a face of the target object excluding a hair portion; inputting the face region picture to a picture generation model to obtain an output result of the picture generation model, the picture generation model being obtained after machine learning training through an adversarial neural network model by using a plurality of sample pictures; and generating a target portrait picture by using the output result of the picture generation model, the target portrait picture displaying a target hairstyle matching the face of the target object.
However, none of the prior art teaches or suggests a method for picture generation, applied to user equipment, the method comprising: obtaining a plurality of sample pictures; performing following training steps for training an adversarial neural network model by using the plurality of sample pictures, the adversarial neural network model comprising: a generation network model matching the picture generation model, and a determining network model, configured to determine a generation result of the generation network model: training the determining network model using the generation network model until a converged determining network model is obtained; and training the generation network model by using the converged determining network model until a converged generation network model is obtained; in response to an output result of the converged generation network model not converging to a predetermined threshold, updating the generation network model with the converged generation network model and repeating the training steps; in response to the output result of the converged generation network model converging to the predetermined threshold, using the converged generation network model as a picture generation model, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616